On Motion for Rehearing.
Sept. 27, 1991.
Appellant has filed a petition for rehearing focused exclusively upon the district court’s upward adjustment of the guideline sentencing range to reflect the use of a firearm in connection with the commission of the offenses of conviction, particularly the continuing criminal enterprise (CCE) charge. Appellant’s petition challenges our affirmance of this aspect of his sentence on several grounds. To some extent, these arguments rehash points made to, and rejected by, the panel, see, e.g., Op. at 741, 742-43, and do not call for any further comment. The appellant also argues, however, that the upward adjustment was erroneous because the Sentencing Guidelines in effect at the time he was sentenced contained a lacuna making the gun possession enhancement inapplicable to a CCE charge under 21 U.S.C. § 848. On a proper record, this artfully spun asseveration *744might have some merit (or, at least, call for some detailed analysis). The appellant, however, failed to make the argument at the time of sentencing or to object to the presentence report on this basis. As we have stated on numerous occasions in analogous circumstances, issues not seasonably presented in the district court will not be addressed on appeal. See, e.g., United States v. Pilgrim Marketing Corp., 944 F.2d 14, 21 (1st Cir.1991) (refusing to consider defendant’s conceptual challenge to abuse-of-trust enhancement under sentencing guidelines because point was not raised below); United States v. Fox, 889 F.2d 357, 359 (1st Cir.1989) (similar).
The petition for panel rehearing is denied.